DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 3 and 4 have been cancelled. Claims 1, 2, and 5 are currently pending in this application.
Response to Arguments
	On page 4, the Applicant argues that, “As cited above by the Examiner, paragraphs [0382] and [0388] of Lim include descriptions related to binary-tree partitioning and ternary-tree partitioning respectively. Although the WO publication of Lim includes descriptions related to binary-tree partitioning in paragraph [0418] and descriptions related to ternary-tree partitioning in paragraph [0424], the Korean application of Lim is entirely silent with regard to binary-tree partitioning and ternary-tree partitioning. Thus, the priority date of Lim related to the binary-tree partitioning and the ternary-tree partitioning should be the filing date of the PCT application. Therefore, the effective filing date of the present application predates the priority date of Lim. Applicant respectfully submits that Lim cannot be considered as an eligible cited reference under 35 U.S.C. §103.”
	However, the Examiner respectfully disagrees with the Applicant’s Remarks. The Korean Application [KR 10-2018-0112077 (Hereafter, “KR translation”)] discloses that the coding tree unit which consists of one luminance component and two color difference components can be partitioning using a quad tree partitioning scheme, binary tree partitioning scheme, and/or a ternary tree partitioning scheme [See KR translation, 0032]. Further, the KR translation discloses the determination of whether or not to split the tree form, whether to split the binary tree form, and the direction of splitting the binary tree form, along with the complex tree division and compound tree division information [See KR translation, 0086]. The determination of the types and direction of tree splitting based on the block sizes and/or locations are taught in at least the paragraphs 0322-0426 of the KR translation. Thus, the Korean application of Lim is not silent to the binary-tree partitioning and ternary-tree partitioning.
	According to the MPEP, “Under 35 U.S.C. 119(a) or (e), the claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993); Kawai v. Metlesics, 480 F.2d 880, 178 USPQ 158 (CCPA 1973); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).” [MPEP, ¶ 2163.03. III]. As can be seen above and in the translation of the original document, the Korean application has enabling support for the WIPO publication and U.S. publication of Lim under the 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Therefore, the U.S. application of Lim is entitled to the benefit of the foreign priority date of the Korean application of Lim [KR 10-2018-0112077].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (Hereafter, “Lim”) [US 2021/0377525 A1] in view of “Versatile Video Coding (Draft 2)”, Bross et al., JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 (Hereafter, “Bross”).
In regards to claim 1, Lim discloses a video decoding apparatus ([Abstract] a method and apparatus of encoding/decoding an image) configured to decode a picture in a unit being obtained by splitting the picture with a split type of at least one of a QT split, a BT split, and a TT split ([0067] Each coding tree unit may be partitioned by using at least one of a quad-tree partitioning method, a binary-tree partitioning method and ternary-tree partitioning method to configure a lower unit such as coding unit, prediction unit, transform unit, etc.), wherein the video decoding apparatus [Fig. 2] determines whether a split is allowed for the picture with the BT split and the TT split, decodes, in a case that the video decoding apparatus determines that a horizontal split is allowed and a vertical split is allowed for the picture regarding the BT split or the TT split, a direction flag of an MT split ([0193] When a coding unit corresponding to a node of a multi-type tree is further partitioned by a multi-type tree partition structure, the coding unit may include partition direction information. The partition direction information may indicate in which direction a current coding unit is to be partitioned for the multi-type tree partitioning. The partition direction information having a first value (e.g., “1”) may indicate that a current coding unit is to be vertically partitioned. The partition direction information having a second value (e.g., “0”) may indicate that a current coding unit is to be horizontally partitioned. [0273] Alternatively, only when at least one of vertical direction binary tree partitioning, horizontal direction binary tree partitioning, vertical direction ternary tree partitioning, and horizontal direction ternary tree partitioning is possible for a coding unit corresponding to a node of a multi-type tree, the multi-type tree partition indication information may be signaled. [0274] Alternatively, only when both of the vertical direction binary tree partitioning and the horizontal direction binary tree partitioning or both of the vertical direction ternary tree partitioning and the horizontal direction ternary tree partitioning are possible for a coding unit corresponding to a node of a multi-type tree, the partition direction information may be signaled. [0275] Alternatively, only when both of the vertical direction binary tree partitioning and the vertical direction ternary tree partitioning or both of the horizontal direction binary tree partitioning and the horizontal direction ternary tree partitioning are possible for a coding tree corresponding to a node of a multi-type tree, the partition tree information may be signaled.), determines, in a case that a tree type is a DUAL tree and multiplication of a width and a height of a chroma block size is 16 or less, that the split is not allowed with the BT split ([0382] In another example, when a tree type to which a current block belongs is DUAL_TREE_CHROMA, and the product of a value obtained by dividing a width of the current block by a SubWidthC value that is a subsampling factor of a chroma signal in a horizontal direction, and a value obtained by dividing a height of the current block by a SubHeightC value that that is a subsampling factor of a chroma signal in a vertical direction is equal to or smaller than 16, the current block may be limited such that performing binary-tree partitioning on the current block is not available.), and  determines, in a case that the tree type is the DUAL tree and the multiplication of the width and the height of the chroma block size is 32 or less, that the split is not allowed with the TT split ([0388] In another example, when a tree type to which a current block belongs is DUAL_TREE_CHROMA, and the product of a value obtained by dividing a width of the current block by a SubWidthC value that is a subsampling factor of a chroma signal in a horizontal direction, and a value obtained by dividing a height of the current block by a SubHeightC value that that is a subsampling factor of a chroma signal in a vertical direction is equal to or smaller than 32, the current block may be restricted such that performing ternary-tree partitioning on the current block is not available.).
Bross discloses a video decoding apparatus configured to decode a picture in a unit being obtained by splitting the picture with a split type of at least one of a QT split, a BT split, and a TT split ([7.3.4.2] dual_tree_implicit_qt_split [7.3.4.3] qt_split_cu_flag [7.3.4.4] mtt_split_cu_binary_flag [7.4.5.4] SPLIT_BT_VER, SPLIT_BT_HOR, SPLIT_TT_VER, SPLIT_TT_HOR), wherein the video decoding apparatus determines whether a split is allowed for the picture with the BT split and the TT split, decodes, in a case that the video decoding apparatus determines that a horizontal split is allowed and a vertical split is allowed for the picture regarding the BT split or the TT split, a direction flag of an MT split ([7.3.4.4] if ((allowSplitBtHor || allowSplitTtHor) && (allowSplitBtVer || allowSplitTtVer)) mtt_split_cu_vertical_flag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lim with the teachings of Bross in order to improve the splitting/partitioning of the picture.

In regards to claim 2, the limitations of claim 1 have been addressed. Lim fails to explicitly disclose wherein in a case that the video decoding apparatus determines that the horizontal split is allowed for the picture regarding the BT split and the TT split and the direction flag of the MT split is 0, or in a case that the video decoding apparatus determines that the vertical split is allowed for the picture regarding the BT split and the TT split and the direction flag of the MT split is 1, the video decoding apparatus decodes a type of the MT split.
Bross discloses wherein in a case that the video decoding apparatus determines that the horizontal split is allowed for the picture regarding the BT split and the TT split and the direction flag of the MT split is 0 ([7.4.5.4] If allowSplitBtHor is equal to TRUE or allowSplitTtHor is equal to TRUE, the value of mtt_split_cu_vertical_flag is inferred to be equal to 0.), or in a case that the video decoding apparatus determines that the vertical split is allowed for the picture regarding the BT split and the TT split and the direction flag of the MT split is 1 ([7.4.5.4] Otherwise, the value of mtt_split_cu_vertical_flag is inferred to be equal to 1.), the video decoding apparatus decodes a type of the MT split ([7.4.5.4] mtt_split_cu_vertical_flag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lim with the teachings of Bross in order to improve the splitting/partitioning of the picture.

In regards to claim 5, the limitations of claim 1 have been addressed. Lim discloses wherein the video decoding apparatus determines whether the tree type is the DUAL tree in which two different trees are used for luma and chroma, or a SINGLE tree in which a common tree is used for luma and chroma ([0361] When qtbtt_dual_tree_intra_flag has a first value (for example: 0), a partitioning structure of a luma component may be identical to a partitioning structure of a chroma component. However, a block size of a luma component and a block size of a chroma component may be different from each other according to a type of the chroma component. In the above case, it may be referred that a single tree structure is used. A single tree type may be identified as SINGLE_TREE.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482